DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/09/2021.  These drawings are acceptable.
Claim Objections
Applicant’s amendments to the claims have resolved the prior claim objections, therefore the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have resolved the prior claim rejections issued under 35 USC 112(b), therefore the rejections to the claims under 35 USC 112(b) have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an 

Authorization for this examiner’s amendment was given in an interview with Michael Slavin on 11/18/2021.

The application has been amended as follows: 
(Claim 1): A high frequency attenuating device for a vehicle air induction system comprising: a thermoformed or compression formed in-line silencer securable within said flow induction system formed from a mat of fibrous material with a total basis weight of about 800-1000 grams per square meter, said mat shaped into a double-roll configuration comprising a first consolidated nesting location leading to a first outer wall panel, a second consolidated nesting location leading to a second outer wall panel, a third consolidated nesting location leading to a third outer wall panel, a fourth consolidated nesting location leading to a first inner wall panel, a fifth consolidated nesting location leading to a second inner wall panel, a sixth consolidated nesting location leading to a third inner wall panel, and a seventh consolidated nesting adjoining said first consolidated nesting location, wherein said first nesting location couples to said fourth and said seventh nesting location, said second nesting location couples to said fifth nesting location, and said third nesting location couples to7App  said sixth nesting location,  arranging said mat into a circular shaped outer wall having a proximal end and a distal end with at least three inner panels extending therebetween, wherein said in-line silencer is constructed and arranged to attenuate high frequency by a dissipative approach.
Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior Non-Final rejection, the examiner indicated that claims 5 and 8, were considered potentially allowable if rewritten in independent form. The applicant has since amended independent claim 1 to include the following limitations from claim 5 not seen in the prior art considered by the examiner, “said mat shaped into a double-roll configuration comprising a first consolidated nesting location leading to a first outer wall panel, a second consolidated nesting location leading to a second outer wall panel, a third consolidated nesting location leading to a third outer wall panel, a fourth consolidated nesting location leading to a first inner wall panel, a fifth consolidated nesting location leading to a second inner wall panel, a sixth consolidated nesting location leading to a third inner wall panel, and a seventh consolidated nesting adjoining said first consolidated nesting location, wherein said first nesting location couples to said fourth and said seventh nesting location, said second nesting location couples to said fifth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A KESSLER/Examiner, Art Unit 3747